Citation Nr: 0424279	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  98-14 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for major depressive disorder 
from May 16, 1996?


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from July 1995 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).  The case was certified to the Board by the Providence, 
Rhode Island RO. 


FINDING OF FACT

Between May 16, 1996 and November 6, 1996, the veteran's 
major depressive disorder resulted in considerable industrial 
and social impairment, and since November 7, 1996, it has 
resulted in occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Since May 16, 1996, the veteran's major depressive disorder 
has been 50 percent disabling, but not more.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2003); 38 C.F.R. 
§ 4.132, Diagnostic Code 9434 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The veteran 
must also be informed that he must submit all pertinent 
evidence in his possession that has yet to be previously 
submitted.  38 U.S.C.A. §§ 5100, 5103(a), 38 C.F.R. § 3.159; 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
121.  

In this case the claim stems from a rating action in June 
1998, prior to the enactment of the VCAA.  So, compliance in 
1998 with the current provisions of 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159 was impossible.  Notably, the 
Pelegrini Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 U.S.C.A. 
§ 7104(a), a remand may require readjudication of the claim 
by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123, citing 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339, 1341-42 (Fed. Cir. 2003) ("holding that the Board is 
not permitted, consistent with [38 U.S.C.A. § 7104(a)] to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's June 1998 adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to his VA notices.  Indeed, he had time to 
identify and/or submit additional supporting evidence after 
issuance of the RO notice letter of June 1998, the SOC of 
September 1998, and the SSOC's of June 2002 and April 2004.  
Therefore, notwithstanding requirements of 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159 deciding this appeal now is not 
prejudicial error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
the precise language specified in this decision, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's original service medical records, VA outpatient 
treatment records, and the reports of numerous VA 
examinations conducted during the course of the appeal.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Since this is an initial rating at issue, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance, is 
inapplicable. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged rating." Id. at 
125.  Here, although the RO did not expressly consider a 
"staged rating," the Board finds that a remand to simply 
document their consideration of Fenderson is unnecessary.  
Simply put, the RO considered the appropriateness of the 
initial evaluation assigned with the submission of additional 
evidence throughout the course of the appeal. 

The veteran has undergone several mental status examinations 
and been rated under both sets of applicable rating criteria, 
old and new, for his psychiatric disability. That is to say, 
the RO has considered his claim under the new diagnostic 
criteria for a major depressive disorder effective November 
7, 1996, and under the old diagnostic criteria for a major 
depressive disorder in effect prior to November 7, 1996.  
Therefore, the RO has considered all of the criteria 
applicable to his claim.  Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003).  

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new 
general rating formula for mental disorders to include major 
depressive disorder (evaluated under Diagnostic Code 9434) is 
as follows:

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 disability rating is in order when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include major depressive disorder, under 38 C.F.R. § 4.132, 
Diagnostic Code 9434, in effect prior to November 7, 1996, 
were as follows:

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired. The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating was assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people was considerably impaired. By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 30 percent disability rating was in order when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].

Words such as "mild," "considerable," and "severe" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003). 
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2003).

Entitlement to an increased initial evaluation for major 
depressive disorder

The veteran's service medical records show that he described 
symptoms of depression during his separation examination.  He 
was referred for a psychiatric examination.  The results of 
that examination, if it occurred, are not available.  

The report of a VA General Medical examination, dated in July 
1996, found that the veteran was alert and well oriented.  
His memory was intact and he demonstrated no evidence of 
anxiety or depression.

A VA Application for Work Study Allowance, dated in November 
1996, shows that the veteran was employed as a file clerk for 
7 hours per week.  He requested more work study hours, 
approximately 500 hours per semester, explaining that he was 
providing for his parents and sisters and that work study 
assisted him in meeting his financial responsibilities.  He 
was noted to be enrolled as a freshman pursuing a bachelor of 
science degree in nursing.

VA outpatient treatment reports, dated in January 1997, show 
a diagnosis of major depression, recurrent, and alcohol 
dependence.  His Global Assessment of Functioning (GAF) was 
estimated to be 48.  The veteran reported that he had 
feelings of sadness, insomnia, and failing relationships and 
academics.  He reported decreased concentration and focus, 
and increased irritability.  He complained of nightmares and 
fatigue and reported that he drinks to forget his worries.  
He was noted to be living with his girlfriend and an Uncle, 
and he had family, friends, and "drinking buddies" as his 
major social supports.  Mental status examination revealed 
that the veteran was sad, depressed and anxious.  He had no 
obsessions or delusions.  There was no evidence of a formal 
thought disorder.

The report of a February 1997 VA examination shows the 
veteran reporting a history of nightmares, insomnia, poor 
appetite, poor concentration and obsessive feelings of guilt 
since service.  He presented with depressed affect and 
somewhat retarded psychomotor activity.  There was no 
evidence of psychosis.  He voiced no manic or obsessive 
symptoms and denied suicidality.  He reported that he 
continued to drink heavily at times.  The diagnoses were 
major depressive disorder, single episode, non psychotic, and 
alcohol abuse.  The GAF was estimated at 65.  He was noted to 
be taking classes at the University of Rhode Island, although 
he reported he was considering stopping because of difficulty 
concentrating.  The examiner opined that the veteran was 
functioning marginally both occupationally and socially, and 
that major depression was likely to play a role in this. 

VA outpatient treatment reports, dated in September 1998, 
noted that the veteran appeared disheveled, with a flat 
remote affect, and language problems.  The assessment was 
schizoid personality, and depression with questionable low 
grade psychotic features.  He reported that he was unemployed 
and not going to school.  School records, however, show that 
in Spring 1998 he had a semester grade point average (GPA) of 
3.70, in Summer 1998 his semester GPA was 4.00, in Fall 1998 
it was 2.67.  

A September 1998 VA examination revealed that veteran 
reported that his grades had been bad because he had 
difficulty studying due to drowsiness and concentration 
problems.  There was no evidence of frank suicidal or self 
endangering behavior.  There was no evidence of psychosis.  
The veteran did complain of insomnia, appetite problems, 
concentration problems, nightmares, intrusive thoughts, a 
history of verbal altercations, irritability, and poor 
judgment.  Mental status examination showed that his affect 
was reserved and bordering on depressed.  There was no 
evidence of psychosis or suicidal ideation.  Gross cognitive 
functioning was intact.  The diagnoses were chronic major 
depressive disorder, and alcohol abuse.  The GAF was 
estimated to be 55.

VA Vocational Adjustment Counseling note, dated May 17, 1999, 
shows the veteran concerned about continuing to pursue 
nursing as a career because of his back disability.  It was 
noted that there was no problem academically, as he was doing 
very well in school.  Career alternatives were discussed and 
the most promising alternative was the pursuit of a Masters 
in Business Administration to enable him to be a prime 
candidate from hospital administration.  

VA bio-psychosocial assessment, dated in June 1999, shows the 
veteran complaining of increased depression, crying spells, 
and decreased appetite.  He also described sleep problems and 
racing thoughts.  Mental status exam showed a constricted 
affect that was congruent with a depressed mood.  Attention 
and concentration were adequate.  There was no pressured 
speech, suicidal ideation, hallucinations or homicidal 
ideation.  The diagnoses were schizoaffective disorder, 
depressive episode; and rule out alcohol abuse.

Records from the Community College of Rhode Island show the 
veteran with a semester GPA of 4.00 for the first summer 
session of 1999, and 3.67 for the second session.

The report of a November 1999 VA examination shows the 
veteran with a history of alcohol abuse.  He had some 
tolerance and withdrawal symptoms which contributed to his 
depression and caused an impairment in his ability to work.  
He reported he was currently unemployed but was enrolled in 
school.  He gave a history of several failed employment 
attempts attributable to multiple absences.  He complained of 
decreased functioning in school.  

Mental status examination showed he was appropriately 
groomed.  He was mildly agitated, rocking back and forth in 
his chair.  He was alert and oriented.  He reported recent 
auditory hallucinations.  He denied delusions but described 
vague passive suicidal ideation with no intent or plan.  His 
thought process was coherent.  His mood was depressed and his 
affect was sad, anxious and irritable.  His attention and 
memory were grossly intact.  The diagnoses were major 
depression with psychotic features and alcohol abuse.  A GAF 
score of 45 was assigned.  

VA outpatient treatment note, dated later in November 1999,  
shows the veteran well groomed and focused.  He was noted to 
be living with a sibling.  The veteran was diagnosed with a 
bipolar disorder.  

Work study records show the veteran participated in a VA work 
study program from September 1996 to November 1999.  During 
the period from late December 1998 to November 1999 he was 
noted to be attending school and working from 4-6 hours per 
day.

The report of a VA examination, conducted in June 2000, shows 
the veteran underwent an examination by a panel of two 
psychiatrists.  The veteran reported that he was unemployed, 
but that he had recently worked at a fast food restaurant.  
He was enrolled in an MBA program at Johnson and Wales 
College.  He complained of insomnia, crying spells, anger, 
and agitation.  He reported paranoid ideation and auditory 
hallucinations.  He complained of difficulty concentrating 
and pervasive anhedonia.  He reported drinking a twelve pack 
of beer about five days per week, with his last drink the 
morning of examination.  

On mental status examination the veteran smelled of alcohol 
and he slurred his speech at times.  He avoided eye contact 
and his speech was slowed and at times inappropriate.  His 
thought content was generally goal directed.  He denied 
suicidal ideation but reported audio hallucinations.  His 
mood was depressed and his affect was slightly restricted in 
range until the end of the interview when he became quite 
cheerful.  Judgment was limited.  Insight was poor 
particularly when addressing the role of alcohol in his life.  
There were no gross cognitive or memory deficits noted.  The 
diagnoses were major depression with psychotic features, and 
alcohol dependence.  A GAF score of 42 was assigned.  The 
examiner opined that it was at least as likely as not that 
the veteran's inconsistent work history was due to congruent 
target symptoms of depression, and an inability to function 
socially and occupationally in a consistent manner.  The 
veteran was judged to have significant auditory 
hallucinations and mental status changes that may reflect a 
core paranoia. 

VA outpatient treatment notes dated in March 2001, show the 
veteran reporting a history of depression.  He was living 
with his spouse and children while studying at Johnson and 
Wales College.  Notes from November 2001 note that he denied 
symptoms of depression.  In June 2002, the veteran complained 
of insomnia and auditory hallucinations.  Mental status 
examination showed hygiene and grooming were good.  Speech 
had normal rate, rhythm, volume and tone.  His mood was 
described as exhausted.  Affect was slightly anxious and 
restricted.  Impulsivity was low.  The veteran was slightly 
guarded and somewhat evasive to the point of being 
occasionally incoherent.  There was evidence of persecutory 
ideation, poor insight, and only fair judgment. 

VA outpatient treatment notes, dated in January 2003, show 
the veteran seen for a follow-up of complaints of neck pain 
after lifting weights.  He reported exercising one hour every 
day.  He denied symptoms of depression on primary care 
screening.  

The report of an April 2004 VA examination noted that the 
veteran reported that he was separated from his wife of ten 
years due to his drinking problem.  He completed a bachelors 
degree in business administration, and his last employment 
was in November 2003 as a sales person.  He worked with that 
employer for eight months and left because he was not getting 
along with people.  He complained of trouble sleeping, 
periods of highs and lows, feeling hyper, paranoid, and 
occasionally having no energy.  

Mental status examination showed he was neatly dressed and 
groomed.  He was not withdrawn or agitated.  There was no 
evidence of motor retardation or other abnormalities.  He did 
report periodic auditory hallucinations to include command 
voices, feelings of inadequacy, worthlessness, and 
hopelessness.  Still, his concentration was unimpaired, and 
he denied obsessive thinking, compulsive behavior, assaultive 
behavior, and suicidal ideation.  There was no evidence of 
impaired capacity to take care of himself.  He drank alcohol 
daily, and had a history of alcohol dependence.  He enjoyed 
working out at the gym, and socializing with his cousins and 
extended family.  He reported spending most of his day with 
his cousins and other relatives, and doing errands for them.  
He was able to do housework, shopping and cooking.  He 
reported relating well with his many relatives as well as 
with two close friends.  He denied panic attacks.  
Concentration was unimpaired, but he did report being easily 
distracted.  The diagnosis was a rapidly cycling bipolar 
disorder, not otherwise specified, with GAF estimated at 60.  
The examiner commented that with appropriate treatment and 
medication it was expected that the veteran should be able to 
obtain and maintain gainful employment.

In this case, the record neither shows a severe impairment in 
the veteran's ability to establish and maintain effective or 
favorable relationships with people, nor a severe impairment 
in the ability to obtain or retain employment.  Indeed, the 
evidence demonstrates that the veteran enjoys socializing 
with his family and several friends.  Additionally, the 
record shows that he was able to complete a bachelors degree 
during this time while simultaneously engaged in a work study 
program.  While school is not employment, the duties involved 
in being successful at school do have some transferability in 
predicting a person's ability to be employed. 

Likewise, the evidence does not show that the veteran suffers 
from deficiencies in most areas.  As noted, he has attended 
school and secured an undergraduate degree, and he has 
participated in family relationships.  The evidence does not 
show suicidal ideation, obsessional rituals, illogical or 
obscure speech, near-continuous panic, or near continuous 
depression affecting his ability to function independently 
and effectively.  There is no evidence of impaired impulse 
control, spatial disorientation, neglect of personal 
appearance, or neglect of personal hygiene.  He is able to 
establish and maintain effective relationships.  Finally, the 
record shows that at least some portion of the veteran's 
disability is due to his nonservice connected alcohol abuse. 

Nevertheless, the evidence is in equipoise as to whether the 
appellant's major depression meets the rating criteria for a 
50 percent evaluation under either the old or the new rating 
code.  In this regard, the evidence shows that the appellant 
suffers from concentration and sleep difficulties, a 
depressed affect, and intrusive thoughts.  He periodically 
shows evidence of poor judgment, crying spells, auditory 
hallucinations, and an anxious/restricted affect.  The 
veteran's GAF scores have ranged from 42 to 65, and at times 
examiners have found the appellant's functional ability to 
only be marginal, although in the main examiners have found 
the appellant employable, and able to care for himself.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board assigns a 50 percent rating for major depression 
from May 16, 1996.


ORDER

A 50 percent evaluation for major depression from May 16, 
1996, is granted subject to the laws and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



